United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                August 14, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-60985
                         Summary Calendar




                        STEPHANIE ROBERSON

                                             Plaintiff - Appellant


                              VERSUS


                           LABOR FINDERS


                                              Defendant - Appellee



            Appeal from the United States District Court
       For the Southern District of Mississippi, Hattiesburg
                             2:02-CV-130




Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

      Roberson challenges the district court’s order dismissing

her suit without prejudice.

      Stephanie Roberson filed a complaint seeking recovery for

personal injuries she sustained when a forklift struck her

apparently during the course of her employment.    The magistrate

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
judge to whom the case was assigned was unable to determine from

the pleadings the basis for the court’s jurisdiction or the

nature of the claim, that is whether it was a contract suit, a

tort suit or a worker’s compensation suit.   The magistrate judge

directed Ms. Roberson to amend her petition to state with

specificity the legal claims presented and the facts she relied

on in support thereof.    When the plaintiff did not respond, the

magistrate judge recommended that the case be dismissed for two

reasons: (1) the complaint did not demonstrate that the claim was

within the court’s jurisdiction and (2) the plaintiff failed to

amend her complaint as directed by the court.

     The district court adopted the magistrate judge’s findings,

accepted the magistrate judge’s recommendations and dismissed the

case without prejudice.

     Unfortunately, Ms. Roberson, who filed this appeal pro se,

addressed neither ground upon which the court dismissed her suit.

Her brief is limited to a discussion of the facts surrounding her

accident.

     When an appellant fails to address the merits of an opinion

or fails to identify any error, the practical effect “is the same

as if [she] had not appealed that judgment.”    Brinkmann v. Dallas

County, 813 F.2d 744, 748 (5th Cir. 1987)    Because the appellant

failed to address the grounds for the district court’s ruling, we




                                  2
consider her claims abandoned.1

      Appeal DISMISSED.




  1
        Roberson also filed a motion to add another party to this
suit.    The motion is denied.

                                  3